Citation Nr: 1436248	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability

2.  Entitlement to an initial compensable rating for hyperhidrosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims files.

When this claim was before the Board in September 2013, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In a statement submitted in April 2014, prior to the promulgation of a Board decision, the Veteran informed VA that he desired to withdraw his appeal for service connection for a gastrointestinal disability and for a compensable rating for hyperhidrosis.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a gastrointestinal disability and to a compensable rating for hyperhidrosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In an April 2014 written statement, the Veteran informed VA that he desired to withdraw his appeal for entitlement to service connection for a gastrointestinal disability and a compensable rating for hyperhidrosis because he was satisfied with the benefits he currently received.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for service connection for a gastrointestinal disability is dismissed.

The appeal for a compensable rating for hyperhidrosis is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


